DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-18 are pending in the present application, with claims 1, 7, and 13 being independent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “maintaining first data associating each location within an environment with a particular timea,b; obtaining an image depicting the environment from a point of view of a display device; obtaining second data characterizing one or more virtual objects; and processing the obtained image and the second data to generate a composite image depicting the one or more virtual objects at respective locations in the environment from the point of view of the display devicec, wherein the composite image depicts each virtual object according to the particular time that the first data associates with the location of the virtual object in the environmentd.” Given the plain and ordinary meaning of the words themselves, or when interpreted in light of the corresponding disclosure, the scope of claimed of the limitation is unclear for the following reasons:
The maintenance of the first data associating each location within an environment at a particular time.  To what extent is the data maintained? What is the correlation of the first data that is maintained between each location within the environment with a particular time. How many locations are present in the environment (e.g., a single location, similar to a traditional AR image or a plurality of locations)? The disclosure, indicates there is a plurality of locations (see for instance, figs. 2 and 3)
Furthermore, it is unclear as to if the particular time is the same across each location, or if each location is associated with a different time. The corresponding disclosure, sets forth that the time is different at each location (see for instance fig. 3). 
Are the respective locations related to each location and are the one or more virtual objects placed in each location, such that each location comprises a virtual object?
The last portion of the limitation appears to tie the particular time to the location of the virtual object, while the first limitation ties it to each location in the environment.  And how is the virtual object depicted according to the particular time? 
For the purposes of further examination, the examiner is interpreting the claim along the lines of figs. 2 and 3 of applicant’s originally filed disclosure.  The examiner respectfully requests the applicant clarify the scope of the claimed limitation.
Claims 7 and 13 recite substantially similar limitations as to that of claim 1 and are also rejected using substantially similar rationale as to that of claim 1. 
Claims depending thereon do not cure the noted deficiency and are also rejected using substantially similar rationale as to that of claims from which they depend.
Claim 5 recites “obtaining third data characterizing the one or more virtual objects at a same time; and processing, for each virtual object, the third data according to the particular time associated with the location of the virtual object in the environment to generate the second data.”  It is not immediately clear given the plain and ordinary meaning of the words themselves, or when interpreted in light of the corresponding disclosure what is meant by “at a same time”? For instance, are the virtual objects obtained a the same time, (i.e., in a synchronous fetch call)?  Does the state of each virtual object represent the same state at a given time (e.g., a reference time)?  How is the third data obtained processed according to the particular time?  The examiner respectfully requests the applicant clarify the scope of the claimed limitation. 
Claims 11 and 17 recite substantially similar limitations as to that of claim 5 and are also rejected using substantially similar rationale as to that of claim 5. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613